FILED
                             NOT FOR PUBLICATION                            OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JIAN YUAN ZHEN,                                  No. 09-72906

               Petitioner,                       Agency No. A044-195-740

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Jian Yuan Zhen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We

deny the petition for review.

      The BIA did not abuse its discretion in denying Zhen’s third motion to

reopen because the motion was filed more than six years after the BIA’s March 12,

2003, order, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen must generally be filed

within 90 days of the final order), and Zhen failed to establish that he acted with

the due diligence required for equitable tolling, see Iturribarria, 321 F.3d at 894

(deadline can be equitable tolled “when a petitioner is prevented from filing

because of deception, fraud, or error, as long as the petitioner acts with due

diligence”).

      PETITION FOR REVIEW DENIED.




                                           2                                     09-72906